                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                :
IRENE KENDRELL, personal representative         :     CIVIL ACTION
of the ESTATE OF ANTHONY                        :
KENDRELL,                                       :
                                                :
                        Plaintiff,              :     No. 17-229
                                                :
                       v.                       :
                                                :
JIM MATTIS, Secretary of the U.S.               :
Department of Defense,                          :
                                                :
                        Defendant.              :
                                                :

                                            ORDER

              AND NOW, this 5th day of November, 2018, upon consideration of Defendant

Jim Mattis’, the Secretary of the United States Department of Defense (“Government”), Motion

for Summary Judgment and Plaintiff Irene Kendrell’s, Personal Representative of the Estate of

Anthony Kendrell (“Kendrell”), pro se Motion for Case to Go to Trial with a Jury, it is hereby

ORDERED that:

              1.      the Government’s Motion for Summary Judgment (Doc. No. 40) is
                      GRANTED;

              2.      Kendrell’s pro se Motion for Case to Go to Trial with a Jury (Doc. No. 41)
                      is DENIED; and

              3.      the Clerk of Court shall mark this case CLOSED.


                                                    BY THE COURT:



                                                    /s/ Robert F. Kelly
                                                    ROBERT F. KELLY
                                                    SENIOR JUDGE
